Citation Nr: 1302336	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  12-06 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right knee arthritis.  

2.  Entitlement to service connection for left knee arthritis, to include as secondary to right knee arthritis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to October 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right knee arthritis and service connection for left knee arthritis, to include as secondary to right knee arthritis.  

The Veteran testified at a videoconference hearing in December 2012.  A transcript of that hearing is of record and associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Right knee arthritis was not documented at service discharge or for many years thereafter; and, the preponderance of the competent and credible evidence of record is against a finding of a link between his currently diagnosed right knee arthritis and the Veteran's service, and the evidence does not show that arthritis of the right knee manifested to a compensable degree within one year following service.  

2.  Left knee arthritis was not documented at service discharge or for many years thereafter; and, the preponderance of the competent and credible evidence of record is against a finding of a link between his currently diagnosed left knee arthritis and the Veteran's service, and the evidence does not show that arthritis of the left knee manifested to a compensable degree within one year following service, nor is his left knee arthritis due to or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  Arthritis of the right knee was not incurred in or aggravated by service, nor may arthritis of the right knee be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

2.  Arthritis of the left knee was not incurred in or aggravated by service, nor may arthritis of the left knee be presumed to have been incurred in service, nor is it due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  The notice requirements apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify was satisfied by letters sent to the Veteran in March 2011 and December 2011.  The letters fully addressed all notice elements.  They informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With those letters, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  The Board finds that adequate notice was provided to the Veteran.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (issuance of a fully compliant notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure any timing defect).  

VA has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service medical records, private treatment records, and VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The RO associated the Veteran's service medical records, private treatment records, and VA treatment records with the claims file.  The Veteran indicated that he was treated for his right knee at Colorado State University (previously Colorado A and M).  He was provided an Authorization and Consent Form in an effort to secure any medical records in connection with the treatment received at that time.  He was instructed to sign the consent form and return it to VA.  He never submitted the consent form to VA.  No outstanding evidence has been identified.  

The Veteran was afforded a VA examination in connection with the claim.  The Board finds the VA examination report was thorough and adequate upon which to base a decision.  The May 2011 VA examination required additional findings and as a result, a June 2012 addendum opinion in connection with the May 2011 VA examination was made.  The May 2011 VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided adequate information upon which to decide the claim.  

Further, the Veteran was provided an opportunity to set forth his contentions at a Videoconference hearing in December 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet.App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record. 

The Board concludes that all the available records and medical evidence have been obtained to make an adequate determination as to the claim.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

The Veteran claims that service connection is warranted for arthritis of the right and left knee based upon service incurrence.  He maintains that he played football in service and injured his right knee in service while playing football.  He asserts that the right knee injury was a chronic injury and although he continued to play on it after service in college and in professional football, any subsequent injury was just superimposed on the initial injury which occurred during service.  Further, he maintains that his left knee arthritis, in the alternative, was caused by his right knee arthritis.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet.App. 110, 111 (2002); Caluza v. Brown, 7 Vet.App. 498, 505 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2012); see also Allen v. Brown, 7 Vet.App. 439, 448 (1995).  Under 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2012).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet.App. 509, 512 (1998).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2012).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Service treatment records show the Veteran was seen on enlistment examination in October 1948.  His extremities were noted to be normal.  In September 1950, he sustained an injury while engaged in a tackle while playing station football.  Prior history indicated a previous injury to the right knee while playing football several years prior.  Physical examination showed tenderness and limitation of motion, of the anterior medial aspect of the right knee.  He was placed on bed rest with bathroom privileges for 2 days.  He used cold compresses to the right knee and took APC tablets as tolerated.  In 2 days, he was returned to duty, fit for the same.  The assessment was sprain, right knee.  

After service, private treatment records from January 2009 to December 2010 were associated with the claims folder.  These records show that the Veteran was treated with Lidocain and Kenalog injections of both knees.  These records showed the Veteran was fairly active, playing golf with his sons, and softball.  It was also indicated that he had played 8 years of professional football in the National Football League (NFL) with the Steelers and Redskins.  

The Veteran underwent a VA examination in May 2011.  He gave a history of injuring his right knee in service when he was tackled from the side.  He was seen by the team trainer and diagnosed with right knee strain.  He was placed in a knee brace for 1 month.  He stated he continued to play football throughout his military career, in college thereafter, and 8 years for the NFL.  He related he continued to have problems with his right knee throughout his football career.  He related that he had been diagnosed in the past with bilateral osteoarthritis of the knees.  Examination revealed range of motion of both knees of 0 to 120 degrees.  X-rays of the right knee showed advanced degenerative narrowing of the medial compartment of the knee joint, with mild to moderate changes in the lateral compartment and the tibial spines.  There was minimal spurring in the posterior margins of the patella.  A fabella was present.  There was a small density below the posterior tibial plateau which could be a loose body.  No effusion was seen.  The impression was degenerative changes were primarily in the medial compartment of the knee joint with mild changes laterally in the patellafemoral compartment; no acute injury was seen; and there was a suspected small loose body posteriorly.  The examiner opined that it was less likely than not that the Veteran's right knee condition was related to or caused by a right knee injury in service.  The rationale was that the Veteran complained of a bilateral knee condition (osteoarthritis) that he rated basically the same in both knees, with no noted injury to the left knee.  The Veteran played football including professionally, for a period of 10 years.  This was more likely than not the cause of his bilateral osteoarthritis as well has his age.  

In January 2012, the Veteran submitted news articles of his basketball and football play during service.  Specifically, in September 1950, it was noted that during the football game, the Veteran and another player sustained twisted knees, but both would be ready for the next game.  The two articles relating to his basketball games, undated, showed him on the court, with a brace on his left knee during one game and on his right knee during another game.  

In a June 2012 addendum to the May 2011 VA examination, the examiner was requested to provide an opinion regarding the Veteran's right knee injury in service, after a review of the news articles submitted in January 2012.  The examiner indicated that the May 2011 VA examination opinion remained unchanged.  The rationale provided by the examiner was that the Veteran's initial injuries were bilateral knee strains.  He reported to have continued to play football throughout his military career without further evaluation for knee problems.  He then played football in college and professionally.  This, according to the examiner, was more likely than not the cause of his bilateral knee osteoarthritis as well as his age.  

The Veteran testified at a Videoconference Board hearing in December 2012.  The Veteran indicated that he played football and basketball during service.  He related that he was hospitalized for 3 days after he injured his right knee playing football.  While hospitalized, he stated that he was treated with ice and heat, and after release, he was released to a trainer who treated him with the whirlpool and wraps.  He testified that although he was injured in service, he continued to play after service in college, and then professionally for the Steelers, Redskins, Colts, and Chargers.  He also testified that he presently received cortisone shots every 3 months in both knees.  

At the outset, the Board emphasizes that although the medical evidence of record shows that the Veteran did sustain a right knee strain in service and he was treated for the strain for two days, on separation from service in 1952, his right and left knee were found to be clinically normal.  There is no evidence that a right or left knee arthritis disorder was diagnosed at separation or at any time within close proximity to service.  The contemporaneous objective medical evidence is simply against the finding that right or left knee arthritis was shown on service separation or at any time shortly thereafter.  

However, this does not in itself preclude a grant of service connection.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  A review of the post-service evidence does not support the conclusion that the Veteran's right or left knee arthritis are causally related to active service.  

Specifically, other than the Veteran's statements of such, the competent and credible evidence is against the finding that the Veteran's right and left knee arthritis are related to service.  As discussed, the medical evidence associated with the claims folder does not show evidence of arthritis of either knee in service or within a year of service discharge.  There is no evidence of a right or left knee complaint until those complaints presented in January 2009.  At that time, the Veteran was treated with bilateral knee injections by his private physician.  Although treated privately with injections, it was noted that he was still active, played golf with his sons, and also played softball.  This was all in addition to having a 9 or 10 year professional football career in the NFL.  These findings tend to indicate that any right and/or left knee osteoarthritis or other disorder in service was acute and transitory and resolved prior to service discharge without residual disability.  The fact remains that, aside from the Veteran's personal statements, there is not one iota of evidence documenting that the Veteran has residuals of inservice right and/or left knee arthritis since 1950 which is what he alleges.  It is important to note that although the Veteran submitted news articles indicating that he twisted both knees in service during a football game, the news report also indicates that the Veteran would be ready for the next game.  It is also shown that he wore a knee brace on both his right and left knee at different times while playing basketball.  However, although using a brace, there is no evidence that he sustained a chronic injury of either knee playing football or basketball in service, based on the evidence of record.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Board questions whether the Veteran is competent to state that he has experienced arthritis of the right or left knee since active service.  It is true that he is competent to identify some types of symptoms that may be ascribed to arthritis of the right and left knee.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, the Board does not believe the Veteran is competent to attribute such symptomatology to the subsequent development of this condition.  Moreover, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination.  

Significantly, the Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record.  Consideration has been given to the Veteran's statements that he has had a right knee disorder since service on a continuous basis.  However, the fact remains that there is nearly a 60 year period between the first documented medical evidence of this problem and the Veteran's service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  Indeed, the Board is left to wonder why the Veteran would wait nearly 60 years to file a claim for this disorder, if, as he argues, he has been experiencing chronic symptoms of the disorder since service.  This too bears against his overall credibility.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

Accordingly, the Board finds the statements of the Veteran asserting in-service incurrence or continuity of symptomatology since service lack credibility and is without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's right or left knee complaints to service, despite his contentions to the contrary.  No medical professional has established a relationship between this disorder and active duty.  There is no medical evidence of record, and the Veteran has not indicated that any physician has associated, his right or left knee complaints to his active service.  Moreover, both the May 2011 VA examination findings and the June 2012 addendum to the May 2011 VA examination findings indicate that it is less likely that his inservice right knee strain and his twisting of his bilateral knees playing football are related to his current right and left knee complaints.  The examiner indicated during the May 2011 VA examination and the June 2012 addendum after receipt of the news articles of his football and basketball play, that his bilateral knee complaints (arthritis) are more likely than not the result of his continued college and professional football careers and his age (82 years).  

The Board notes that the Veteran has asserted that his claimed disorder is related to his active service.  He is again competent to report symptoms as they come to him through his senses.  However, the Veteran is not competent to provide an opinion regarding the etiology of his right and left knee arthritis.  See Jandreau v. Nicholson.  Because right and left knee arthritis are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's statements regarding the claimed etiology of his right and left knee arthritis complaints are found to lack competency.

Thus, as a nexus between the Veteran's claimed right and left knee arthritis and his active service have not been established, either through medical evidence or the Veteran's own statements, the claim fails on that basis.  

Finally, the Veteran has also claimed in the alternative, that service connection for his left knee arthritis is due in the alternative, to his right knee arthritis.  Since the Veteran's right knee arthritis is not found to be service-connected, service connection for left knee arthritis, secondary to his right knee arthritis, fails in this regard.  See Wallin v. West, 11 Vet.App. 509, 512 (1998).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for right and left knee arthritis.   




					(CONTINUED ON NEXT PAGE)


ORDER

Service connection for right knee arthritis is denied.  

Service connection for left knee arthritis, to include as secondary to right knee arthritis, is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


